Citation Nr: 9925015	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a higher rating for a low back disability, 
initially assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1992 to October 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that granted service 
connection for low back pain secondary to disc bulge and 
assigned a 10 percent rating, effective from October 1995.




FINDING OF FACT

The veteran's low back disability is manifested primarily by 
constant pain, slight limitation of motion, and mild spasm 
that produce no more than mild functional impairment; 
moderate limitation of motion or symptoms that produce 
moderate functional impairment are not found.


CONCLUSION OF LAW

The criteria for a higher rating for chronic low back pain, 
initially assigned a 10 percent evaluation, are not met.  
38 U.S.C.A. § 1155 (West 1991)l 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1992 to October 
1995.

Service medical records show that the veteran was seen for 
low back pain.  MRI (magnetic resonance imaging) of the 
lumbosacral spine in June 1995 revealed asymmetric left 
paracentral disc bulge that mildly posteriorly displaced the 
left S1 nerve root without evidence of obvious root 
compression or swelling.

The veteran underwent a VA medical examination in December 
1995.  A history of MRI in service disclosing asymmetric left 
bi-central disc bulge that displaced the left S1 nerve root 
without evidence of obvious root compression or swelling was 
noted.  The veteran's main complaint was chronic low back 
pain.  Range of motion in the lumbar spine was flexion to 
about 80 degrees with slight discomfort, dorsiflexion to 
about 20 degrees, lateral flexion to about 45 degrees, and 
rotation to about 60 degrees, bilaterally, with slight 
discomfort.  The examination report is unclear as to the 
presence of any tenderness in the area of the lumbar spine.  
Muscle spasm was not reported.  Straight leg raising was 
negative.  Deep tendon reflexes of both lower extremities 
appeared to be within normal limits.  Sensory appeared to be 
intact.  Neurological examination was essentially within 
normal limits.  The assessment was low back pain probably 
secondary to disc bulge of L5-S1.

The veteran underwent a VA medical examination of his spine 
in April 1997.  He complained of low back pain with 
intermittent paresthesias in a stocking-glove distribution in 
his legs. There were no radicular-type paresthesias.  He used 
a lumbar orthosis for heavy lifting and used medication.  He 
reported no flare-ups of the constant back pain.  He had a 
normal gait with normal heel and toe walk.  Range of motion 
of the lumbar spine was forward flexion to 70 degrees, 
extension to 30 degrees, left and right lateral bending to 30 
degrees, and left and right lateral rotation to 20 degrees.  
There was no tenderness over the lumbar spine area.  He had 
mild left lumbar paraspinous spasm.  Light touch was intact 
over both lower extremities.  Motor function was 5/5 and 
symmetrical throughout all muscle groups in both lower 
extremities.  There was negative clonus, bilaterally.  Deep 
tendon reflexes were 2+ and symmetrical at the ankles and 
knees.  Dorsalis pedis and posterior tibial pulses were 2+ 
regular, bilaterally.  Straight leg raising and Lasegue 
caused popliteal stretching type pain, but no true radicular 
symptoms.  This occurred at approximately 90 degrees straight 
leg raise with ankle dorsiflexion past neutral.  X-rays of 
the lumbosacral spine revealed minimal narrowing of the L4-5 
disc.  The assessment was chronic low back pain.  

The examiner who conducted the April 1997 VA examination 
noted that there was no evidence of vascular compromise or 
neurological deficit associated with the veteran's low back 
disorder, and that there was no evidence of symptoms from 
nerve root compression.  The examiner stated that the veteran 
was highly symptomatic but that there was no identifiable 
anatomic lesion that would clearly be responsible for his 
pain.  The examiner found no radiculopathy and noted that 
there was no demonstrable functional impairment due to the 
veteran's low back pain.  The examiner noted that there was 
slight decrease in range of motion secondary to the veteran's 
low back pain, but that the pain did not prevent the veteran 
from being fully functional.


B.  Legal Analysis

The appellant's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

A 10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Code 5295.

The report of the veteran's VA medical examination in 
December 1995 shows that his low back disorder was manifested 
primarily by pain and slight limitation of motion at that 
time.  The report of his more recent VA medical examination 
in 1997 reveals that the low back disability is manifested by 
pain, mild left lumbar paraspinous spasm, and slight 
limitation of motion.  While a mild spasm was detected, this 
was not associated with extreme forward bending, and a 
unilateral loss of lateral bending was not present.  Thus the 
symptoms as a whole do not more closely approximate those for 
a 20 percent rating under Diagnostic Code 5295.  See 
38 C.F.R. § 4.7.  A review of the evidence indicates that 
there are no significant neurological or other symptoms 
associated with the veteran's low back disorder that produce 
more than mild functional impairment.  The overall evidence 
supports no more than a 10 percent rating for the low back 
disorder under 5292, 5293 or 5295.  However, only one 
disability evaluation may be assigned for the veteran's low 
back disability in order to avoid the rule against the 
pyramiding of disability evaluations.  38 C.F.R. § 4.14 
(1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the examiner who 
conducted the April 1997 VA examination of the veteran's 
spine found that the veteran's low back disorder was 
manifested primarily by pain that produced no more than 
slight decrease in the range of motion of the lumbar spine, 
and that the low back pain did not prevent the veteran from 
being fully functional.  It appears that the veteran's low 
back pain produces no more than slight functional impairment 
and that this disability is best evaluated as 10 percent 
disabling under Diagnostic Code 5292, 5293 or 5295, as above.

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In this case, the preponderance of the evidence is against 
the claim for a higher rating for the low back disability, 
initially assigned a 10 percent evaluation, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A higher rating for the low back disability, initially 
assigned a 10 percent evaluation, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

